IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-20435
                           Summary Calendar


PAUL LAWSON,

                                           Plaintiff-Appellant,

versus

HARRIS COUNTY, TEXAS,

                                           Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-97-CV-2816
                          --------------------

                           December 23, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Paul Lawson appeals the district court’s award of summary

judgment to Harris County (the County) on his disability-

discrimination claim.     Lawson first argues that the district

court erred in determining that the County did not regard him as

disabled.    See Zenor v. El Paso Healthcare Sys., 176 F.3d 847,

859 (5th Cir. 1999)(one need not have an actual disability to be

regarded as “disabled” for ADA purposes; this requirement may be

fulfilled through a showing that one was perceived or regarded as

disabled).     Lawson, however, failed to put forth evidence to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20435
                                -2-

counter the defendant’s evidence that it did not perceive him as

disabled.   It thus must fail.    See Celotex Corp. v. Catrett, 477
U.S. 317, 324 (1986).

     Lawson next contends that the district court erred by

considering only the major life function of working in analyzing

whether the County considered him disabled.     The district court

did not so err, as there was no evidence of limitation of any

other life functions.   See Hamilton v. Southwestern Bell Tel.

Co., 136 F.3d 1047, 1050 (5th Cir. 1998).

     Lawson contends that the district court erred in determining

that the County did not regard him as limited in his ability to

work.   Again, Lawson provides no evidence to support this

conclusional assertion, which is insufficient to defeat the

defendant’s motion for summary judgment.     Lawson has failed to

show that the district court erred in granting the County’s

motion for summary judgment.     This judgment is thus

AFFIRMED.